Citation Nr: 9914911	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from June 10, 1974 to July 12, 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an January 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which denied reopening of 
the veteran's claim for entitlement to service connection for 
a back disorder.  The veteran has filed a timely notice of 
disagreement and perfected a substantive appeal.

In April 1991, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that denial.  In 
February and March 1994, the RO determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a back disorder.  The veteran was notified of those 
decisions.  The record does not demonstrate that he was 
informed of his appellate rights.  Accordingly, the last 
final decision is the April 1991 determination.

In June 1996, the veteran testified at a hearing before the 
hearing officer of the RO.  The matter was previously before 
the Board in August 1998 wherein the case was Remanded for 
additional development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By rating decision dated in April 1991, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back disorder.  The veteran did not 
perfect a timely appeal of that decision.

3.  The evidence received subsequent to the unappealed April 
1991 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim

CONCLUSIONS OF LAW

1.  The April 1991 rating decision of the RO, which denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the unappealed April 
1991 RO decision is not new and material, and does not serve 
to reopen the claim for entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty. 38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  In addition, a preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1998).

Every claimant shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111, (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).

Service connection may also bee granted for arthritis if 
manifested to a degree of 10 percent disabling within one 
year following service.  38 U.S.C.A. § 1101, 1112, 1113 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1998)

The evidence of record at the time of the April 1991 rating 
action may be briefly summarized.  The May 1974 service 
entrance examination revealed no complaint or finding 
pertaining to the back or spine.  The veteran was seen at the 
dispensary on June 18, 1974 for pain above the belt line of 
his back.  The veteran stated that he had injured his spine 
about six years prior to service for which he received 
treatment.  The veteran also indicated that he had not 
injured his but that his back started to hurt that morning.  
The veteran was subsequently treated on several occasions 
thereafter for complaints of back pain.  

The veteran underwent a medical board evaluation in June 
1974.  At that time he reported that he had injured his back 
when lifting a heavy object while at work in the late 1960's.  
He was treated with medication and injections.  He indicated 
that he had not seen any physicians since that time.  The 
veteran stated that he continued to experience low back pain 
and weakness, which prevented him from participating in any 
contact sports.  He indicated that at the time of his 
entrance into service, the pain was at a low level, and that 
he had become accustomed to it.  He reported that the pain 
increased during basic training.  After undergoing an 
examination, to include x-rays, the diagnosis was 
spondylolysis of L5 with intractable paralumbar spasm.  The 
medical board found that spondylolysis of L5 with intractable 
paralumbar spasm existed prior to service and had not been 
aggravated by service.  

From 1979 to 1982 the veteran received treatment at VA and 
private facilities for low back complaints.  He was treated 
at a private facility in February 1979 for injuries sustained 
in an automobile accident.  He complained of low back pain 
and stiffness.  X-rays showed "S" shape scoliosis of the 
thoracic spine and dextroscoliosis of the lumbar spine.  The 
diagnosis was thoraco-lumbar sprain with associated 
myofascitis, and lumbar plexus neuritis. He was examined by a 
private physician in August 1980. At that time he stated that 
about 10 years earlier he hurt his back lifting.  In 1974 he 
entered the service and during training his back became 
painful and he was discharged.

Received in 1981 were statements from several friends of the 
veteran, which are to the effect that he had no trouble with 
his back until he entered active duty

A June 1981 statement from a private physician shows that the 
veteran reported chronic low back pain.  X-rays of the 
lumbosacral spine showed no evidence of spondylolisthesis or 
spondylolysis.  The physician stated that the veteran did not 
have a pre-existing congenital anomaly and that his current 
low back pain appeared to originate from his service 
connected injury.  

A VA examination was conducted in September 1981.  X-rays 
reportedly showed no abnormality of the lumbosacral spine.  
The diagnosis was low back pain of unknown etiology.

In June 1982 the Board determined that the veteran's back 
disorder pre-existed his entrance into active duty and was 
not aggravated by service.

Subsequently received was a November 1973 employment physical 
examination report, which contains no complaint or finding 
pertaining to the veteran's back. Received in April 1986 was 
a private medical report, dated in August 1975.  At that time 
the veteran reported a lifting injury to his low back seven 
years earlier.  He experienced acute low back pain, which 
lasted about an hour.  Since that time he had frequent 
occurrences of low back discomfort.  The diagnosis was 
intermittent low back strain.

The subsequently received were VA and private medical records 
showing intermittent treatment for low back complaints from 
1981 to 1988.  Received in 1986 were several lay statements 
from friends and former co-workers of the veteran.  These 
statements are to the effect that the veteran had no back 
problems until military service.  

A hearing was held at the RO in October 1987.  At that time 
the veteran stated that he had no back problems when he 
entered active duty.  He testified that he injured his back 
during basic training when he fell out of the bleaches.  
Testimony was also given by L. M.

In September 1988 the Board denied the veteran's claim for 
service connection for a low back disorder.  At that time the 
Board concluded that a new factual basis upon which a grant 
of service connection could be made was not shown.

Subsequently received were private medical records and a 
decision from the Social Security Administration (SSA) dated 
in June 1989, which awarded disability benefits.  At that 
time it was determined that the veteran had been disabled 
since 1998 due to several disabilities, including chronic low 
back strain.  

By rating decision dated in April 1991, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back disorder.  The veteran was 
notified of that decision in July 1991 and of his appellate 
rights.  The veteran did not appeal that determination.  

In February 1994 and March 1994, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.  The veteran was notified of 
those decisions.  The record does not demonstrate that he was 
informed of his appellate rights.  As such, the July 1991 
decision is last final determination.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1998).  

However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The United States Court of Appeal for Veterans Claims (COURT) 
Court has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West1991) has been fulfilled. 

Subsequent to the April 1991 rating decision, the veteran 
submitted VA and private medical records covering a period 
from November 1973 to February 1998 which show intermittent 
treatment for the low back disability.  A significant portion 
of these documents are copies of records which were 
previously on file.  Also received were copies of Court 
documents relative to a claim against the SSA.

A lay statement dated in February 1990 from the veteran's 
former employer is to the effect that in 1985 the veteran was 
unable to work due to medical complaints, including a back 
problem

The private medical record dated in December 1995 shows that 
review of a lumbar series which was dated in February 1988 
revealed well maintained disc spaces with no pars defects or 
abnormalities.  The associated radiology report showed a 
negative lumbar series.  The January 1996 private medical 
record indicates that the veteran is being treated for low 
back syndrome and not for congenital back problems.  

An undated private medical record from a M. W., M.D., shows 
that the veteran was unable to engage in any substantially 
gainful activity since 1985 because of his physical symptoms, 
but that his condition was exacerbated by developing 
psychiatric symptoms from September 1986.

A private medical record dated in June 1996 shows that the 
veteran was being treated for low back syndrome.  The 
physician indicated that he was not being treated for 
congenital back problems. 

A private radiology report dated in March 1997 reveals that 
images were obtained of the lumbar spine.  There were no 
abnormalities identified at L2/3, L3/4 or L5/S1.  There was a 
small disc protrusion present to the right of midline with 
mild flattening of the right anterior margin of the dural sac 
at L4/5.  There was no evidence of spinal stenosis.

In his testimony before the hearing officer of the RO dated 
in June 1996, the veteran testified that during basic 
training in June 1974, he injured his back when he fell off 
of some bleachers.  He stated that he had been sent by his 
commanding officer to a bone specialist as a result of his 
injured back.  He stated that despite knowing of his injured 
back, he was required to undertake strenuous activity.  He 
further indicated that he does not currently have spondylosis 
of the lumbar spine and that the inservice diagnosis was 
incorrect. 

Private medical records from the University Hospital dated 
from 1991 to 1996 show that the veteran was treated for 
chronic low back pain.  VA medical records dated from 1992 to 
February 1998 show that the veteran was treated for several 
disorders, including ankylosing spondylitis, and low back 
pain.

To summarize, the new medical evidence submitted since the 
April 1991 decision shows continued treatment for a low back 
disorder.  However, the presence of a low back disability had 
previously been established at the time of the April 1991 
rating decision.  The medical evidence and the 1990 lay 
statement are essentially cumulative in nature.

Likewise, the Board has considered the veteran's testimony.  
However, it has not been shown that the veteran possesses the 
requisite medical knowledge to proffer an opinion on a matter 
involving medical causation or medical principles.  
Therefore, statements regarding a medical diagnosis or 
medical causation, such as attribution of a current back 
disorder to his period of active service is not competent.  
See Hayes v. Brown, 9 Vet.App. 67, 72 (1996).  The Board 
finds the veteran's testimony repetitious in nature.

The newly submitted evidence does not tend to establish any 
relationship between the veteran's current low back disorder 
and his period of active duty.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Therefore, the evidence submittewd since the April 1991 
decision by the RO is not new and material and does not serve 
as a basis to reopen the claim.


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a back disability is 
denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

